  Case 1:21-cv-00227-UNA Document 4 Filed 02/18/21 Page 1 of 2 PageID #: 164




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

DIGIMEDIA TECH, LLC,

               Plaintiff,
                                                            CIVIL ACTION
       v.
                                                            NO.
LENOVO (UNITED STATES) INC., and
MOTOROLA MOBILITY LLC,
                                                            Jury Trial Demanded
               Defendants.




            PLAINTIFF’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff DigiMedia Tech,

LLC (“Plaintiff”) states that:

       1.      Plaintiff is a limited liability company organized and existing under the laws of

the State of Georgia;

       2.      Plaintiff is 100% owned by Brainbox Innovations, LLC; and

       3.      No publicly held corporation owns 10% or more of Plaintiff.

       This 18th day of February, 2021.

                                                 STAMOULIS & WEINBLATT LLC

                                                 /s/Stamatios Stamoulis
                                                 Stamatios Stamoulis
                                                 New Jersey No. 1790-1999
                                                 Richard C. Weinblatt
                                                 800 N West Street, Third Floor
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 999-1540
                                                 Facsimile: (302) 762-1688
                                                 weinblatt@swdelaw.com
Case 1:21-cv-00227-UNA Document 4 Filed 02/18/21 Page 2 of 2 PageID #: 165




                                     Of Counsel:

                                     Daniel A. Kent
                                      dankent@kentrisley.com
                                      Tel: (404) 585-4214
                                      Fax: (404) 829-2412
                                     Stephen R. Risley
                                      steverisley@kentrisley.com
                                      Tel: (404) 585-2101
                                      Fax: (404) 389-9402
                                     Cortney S. Alexander
                                      cortneyalexander@kentrisley.com
                                      Tel: (404) 855-3867
                                      Fax: (770) 462-3299
                                     KENT & RISLEY LLC
                                     5755 N Point Pkwy Ste 57
                                     Alpharetta, GA 30022

                                     Attorneys for Plaintiff




                                    2
